--------------------------------------------------------------------------------


EXHIBIT 10.20
CCC INFORMATION SERVICES GROUP INC.
MANAGEMENT INCENTIVE PLAN


PLAN SUMMARY




The Management Incentive Plan (“MIP”) is an annual, cash incentive program that
applies to the Company’s non-sales, senior mangers who are in roles that have
clear “line of sight” impact on the financial results of CCC Information
Services Group Inc. (the “Company”). MIP participants who are not members of the
Executive Management Group (“EMG”) have fixed incentive targets ranging from 25%
to 35% of salary, based on salary grade. MIP participants who are members of the
EMG have a fixed incentive target of 50% of salary, except for the Chief
Executive Officer, whose target is 75% of salary. Incentives paid under the MIP
vary based on both Company results and an individual performance multiplier of
0% to 130% of target. Individual performance multipliers will be tied to
achievement versus objectives that are aligned with Company operating plan
goals.


The Compensation and Nominating Committee of the Board of Directors (the
“Committee”) approves the specific Company performance measures and objectives
for each calendar year on an annual basis. After the end of each calendar year,
performance on each component during such year is evaluated separately and the
aggregate, weighted average performance on all components is calculated to
determine overall MIP funding for such calendar year. Final MIP funding is
subject to approval by the Committee, which typically occurs during the first
quarter of following year, and any incentives by MIP participants are paid
following such approval.
 